DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
The following office action is in response to the amendment and remarks filed on 12/7/20.
	Applicant’s amendment to claim 1 is acknowledged.
	Claims 1-20 are pending and claims 10-20 are withdrawn.
Claims 1-9 are subject to examination at this time.

Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.

Allowable Subject Matter
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al., US Publication No. 2012/0154720 A1.

Park anticipates:
1.  A display device comprising (see figs. 1-3): 
	a first substrate (100) comprising a display area (DD) and a non-display area (ND) around the display area; 
	a pad portion (410) at an end part of the first substrate in the non-display area; 
	a power voltage transmitting line (420) electrically connected to the pad portion (410) and surrounding at least part of the display area (e.g. 420 surrounds the bottom side of display area DD); 
	a second substrate (210) facing the first substrate and not overlapping the pad portion (410); and 
	a sealant (310) between the first substrate and the second substrate and surrounding the display area, 

	the second portion comprises a first protrusion (e.g. vertical portions 420 facing 320) protruded from the first portion in a second direction (e.g. vertical direction) crossing the first direction, and a second protrusion (e.g. diagonal portions 420 facing 410) protruded in a direction opposite to the second direction.  See Park at para. [0001] – [0140], figs. 1-22.

    PNG
    media_image1.png
    576
    764
    media_image1.png
    Greyscale


Claim(s) 1, 8 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al., US Publication No. 2016/0104757 A1.


1.  A display device comprising (see figs. 1, 6 and 9): 
	a first substrate (100) comprising a display area (P) and a non-display area (e.g. region outside P) around the display area; 
	a pad portion (e.g. end portion rectangle 420) at an end part of the first substrate in the non-display area; 
	a power voltage transmitting line (410) electrically connected to the pad portion (e.g. end portion rectangle 420) and surrounding at least part of the display area; 
	a second substrate (200) facing the first substrate and not overlapping the pad portion (e.g. In fig. 6, second substrate 200 does not overlap the end portion rectangle 420.) ; and 
	a sealant (310) between the first substrate and the second substrate and surrounding the display area, 
	(see fig. 6 annotated below) wherein, in the end part, the power voltage transmitting line (410) comprises a first portion overlapping the sealant (310) and extending in a first direction (e.g. horizontal direction), and a second portion not overlapping the sealant, and 
	the second portion comprises a first protrusion (e.g. 410 facing region P) protruded from the first portion in a second direction (e.g. vertical direction) crossing the first direction, and a second protrusion (e.g. 410 facing 420) protruded in a direction opposite to the second direction.  See Kim at para. [0001] – [0143], figs. 1-13.

    PNG
    media_image2.png
    733
    871
    media_image2.png
    Greyscale


8.  The display device of claim 1, further comprising a light emitting element (OLED in figs. 7-8) disposed in the display area (P), and
	the power voltage transmitting line is a common voltage transmitting line (402) that is electrically connected to a common electrode (270) of the light emitting element (para. [0015],[0069], [0093] – [0094]).

9. The display device of claim 8, further comprising a transistor (T6 in fig. 7) in the display area and connected to a pixel electrode (191) of the light emitting element (OLED), and 
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, as applied to claim 1 above, and further in view of Choi et al., US Publication No. 2007/0170850 A1 (of record) and Arai, US Publication No. 2007/0087130 A1 (of record).

Regarding claim 7:
	Kim teaches all the limitations of claim 1, but is silent the first portion has a non-uniform thickness, and the second portion has a uniform thickness.
In an analogous art, Choi teaches a display device where a common power supply line has a width wider than a glass frit (-i.e. sealant).   When a laser beam is radiated to the glass frit, the laser beam may be also radiated to a portion of the common power supply line.  See Choi at para. [0058]; also see para. [0067] – [0068].
In an analogous art, Arai teaches laser irradiation may smooth surfaces (-i.e. uniform thickness) of a metal wiring.  See Arai at para. [0170].

In Kim the second portion of the power voltage transmitting line is not overlapped with the sealant so it is exposed to the laser, as taught by Choi, and laser irradiation can smooth surfaces (-i.e. uniform thickness) of a metal wiring, as taught by Arai, so the first portion would obviously have a uniform thickness.
In Kim the first portion of the power voltage transmitting line is overlapped with the sealant so it is not exposed to the laser, as taught by Choi, and in the absence of laser irradiation that can smooth surfaces of metal wiring, as taught by Arai, the first portion would obviously have a non-uniform thickness.

It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Kim with the teachings of Choi because the glass frit (-i.e. sealant) is laser irradiated to cure the glass frit.  See Choi at para. [0067].
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Kim with the teachings of Arai because laser irradiation can smooth surfaces of metal wiring and increase the fluidity.  See Arai at para. [0170].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894
16 February 2021